ORDER
PER CURIAM.
Peggy Anderson (Defendant) appeals from the trial court’s judgment and order denying her motion to set aside the default judgment entered against her. Defendant argues the trial court (1) abused its discretion by erroneously applying a “free from negligence” standard in violation of Rule 74.05, (2) erred in finding that Defendant failed to show good cause, and (3) erred in finding that Defendant failed to establish a meritorious defense. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).